                 Case 1:19-cv-03123-AT Document 30 Filed 09/09/19 Page 1 of 2
                               UNITED STATES DISTRICT COURT
                                   SOUTHERN DISTRICT OF NEW YORK
                                     UNITED STATES COURTHOUSE
                                           500 PEARL STREET
                                    NEW YORK, NEW YORK 10007-1581
                                              (212) 805-6325




  CHAMBERS OF
COLLEEN McMAHON
   CHIEF JUDGE
                                                          9 September 201 9

  Kent A. Yalowitz, Esq.
  Arnold & Porter Kay Scholer LLP                                                                                               'I
  250 West 55 th Street                                                      l
                                                                           ......   _,,    -                                    li
  New York, New York, 10019-9710
                                                                                                                                n
                                                                                                                                ,,
                                                                                                                                i.
                                                                       •       'C     .,   ..-   •.• , ...

                                                                                                             . , I CALLY FIL~:;) ·
                                                                           ~



                                                                                    ,C'




                         Re: Your letter of August 29, 2019

  Dear Mr. Y alowitz:

          After careful consideration, the Assignment Committee has concluded that this is not a
  matter that arises under Local Rule 13 of the Rules for Division of Business Among Judges in this
  District.

          First and foremost, The Local Rules for the Division of Business Among Judges do not
  confer rights on litigants. The Assignment Committee exists to resolve issues that arise among the
  judges of the court concerning relatedness. Therefore, your request for reassignment is not
  appropriately addressed to this Committee.

          Second, we are advised that your client has previously taken the position before other
  courts that the commercial debts of the Venezuelan national oil company are not sovereign debts
  of the Republic of Venezuela. For that reason alone, the five PDVSA cases do not qualify as
  "related" to the four cases against the Republic of Venezuela, within the meaning of Local Rule
  13. So even if your request were appropriately addressed to the Assignment Committee, the
  Committee would not authorize their consolidation with cases against the Republic of Venezuela
  before a single judge.

           Finally, while the four cases brought against the Republic of Venezuela were accepted by
  two different judges as "related" under Rule 13, at no time until now did you or anyone else suggest
  that the cases accepted by Judge Torres were related in the Rule 13 sense to the cases accepted by
  Judge Carter. Moreover, your letter does not explain why the cases before Judges Torres and Carter
  are related to each other within the meaning of Local Rule 13. I also note that, per Rule 13, any
  request that Case B be assigned as "related" to the judge supervising Case A must be addressed in
  the first instance to the judge to whom Case A is assigned - not to the Assignment Committee. It
  does not appear that you have addressed this issue with either Judge Torres or Judge Carter.
            Case 1:19-cv-03123-AT Document 30 Filed 09/09/19 Page 2 of 2



         The Committee's ruling is without prejudice to your right to seek consolidation of some or
all of these cases under Fed. R. Civ. P. 42, on the ground that they involve a common question of
law or fact. However, any such motion should be made before the judges assigned to the cases you
seek to consolidate - not before the Assignment Committee.




                                                     Colleen McMahon
                                                     Chief Judge
                                                     For the Assignment Committee




BY ECF TO THE JUDGES AND ALL COUNSEL IN THE FOLLOWING CASES:

               White Beech SNC v. PDVSA, No. 18 Civ. 4148 (PGG)
               Casa Express Corp. v. Venezuela, No. 18 Civ. 11940 (AT)
               Red Tree Investments v PDVSA, No. 19 Civ. 2519 (AJN)
               Red Tree Investments v. PDVSA, No. 19 Civ. 2523 (AJN)
               Dresser-Rand Co. v. PDVSA, No. 19 Civ. 2689 (LLS)
               Pharo Guia Ltd. v. Venezuela, No. 19 Civ. 3123 (AT)
               Lovati v. Venezuela, No. 19 Civ. 4793 (ALC)
               Lovati v. Venezuela, No. 19 Civ. 4796 (ALC)
               Lovati v. PDVSA, No. 19 Civ. 4799 (ALC)
